Citation Nr: 1317249	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of a rocket fragment wound to the thoracolumbar spine manifesting a low back disability.  

2.  Entitlement to service connection for residuals of a rocket fragment wound to the thoracolumbar spine manifesting nerve involvement in the bilateral upper and lower extremities.

3.  Entitlement to service connection for residuals of a rocket fragment wound to the thoracolumbar spine manifesting erectile dysfunction.

4.  Entitlement to service connection for a skin disorder of the feet, legs, and groin.

5.  Entitlement to service connection for Meniere's disease, also claimed as vertigo.

6.  Entitlement to a certificate of eligibility for specially adapted housing or special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and May 2008 and September 2010 rating decisions by the VA RO in Manchester, New Hampshire.  Jurisdiction over the Veteran's claims file remains with the Manchester RO.

The Veteran and his wife provided testimony at a February 2013 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

At the February 2013 Board hearing, the Veteran's representative indicated that they intended to file a Notice of Disagreement with a July 2012 rating decision that denied service connection for bilateral ankle, right knee, fight foot, and left shoulder disabilities.  However, the Board notes that these issues are not formally listed or addressed in the July 2012 rating decision.  Rather, it appears that instructions as to how the issues should be addressed in the rating decision were attached to the last two pages of the rating decision; none of them, therefore, have been formally adjudicated by the RO.  Thus, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  Symptoms of back and upper and lower extremity disabilities and erectile dysfunction were not unremitting in service, symptoms of back and upper and lower extremity disabilities and erectile dysfunction have not been unremitting since service separation, and the back and upper and lower extremity disabilities are not related to active service.

2.  Symptoms of arthritis of the spine did not manifest to a compensable degree within one year of separation.  

3.  The Veteran incurred several episodes of a skin disorder during active service that resolved prior to separation; symptoms of a skin disorder have been unremitting and recurrent since service separation, and the Veteran's recurrent skin disorder is related to his active service.

4.  The Veteran did not incur an injury or disease manifesting in vertigo or Meniere's disease during active service, symptoms of vertigo or Meniere's disease were not unremitting in service, symptoms of vertigo or Meniere's disease have not been unremitting since service separation, the Veteran does not have a current diagnosis of Meniere's disease based on the best evidence, and the vertigo is not related to active service.

5.  The Veteran's service-connected disabilities do not cause (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

6.  The Veteran is not entitled to compensation for a permanent and total disability due to blindness in both eyes with 5/200 visual acuity or less; anatomical loss or loss of use of both hands; deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk; or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a rocket fragment wound to the thoracolumbar spine manifesting a low back disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for service connection for residuals of a rocket fragment wound to the thoracolumbar spine to manifesting nerve involvement in the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  The criteria for service connection for residuals of a rocket fragment wound to the thoracolumbar spine to manifesting erectile dysfunction have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a skin disorder have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

5.  The criteria for service connection for Meniere's disease, claimed as vertigo, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

6.  The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.809, 3.809a (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Unlike the claimed arthritis, the remainder of the conditions at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to those conditions.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Residuals of Rocket Fragment Injury

The Veteran contends that he has residuals from a rocket fragment injury to the thoracolumbar spine to include manifestations of nerve involvement in the bilateral upper and lower extremities and erectile dysfunction, as well as a low back disability (arthritis), that are related to active service.  Specifically, he avers that, while he was stationed in Vietnam in 1968, an enemy rocket landed next to him.  He testified at the February 2013 Board hearing that he was wearing a flak jacket at the time and was not sure whether the rocket fragments penetrated his skin or if it was parts of his flak jacket.  He was given bandages while in the field, but stated that that was the extent of medical treatment he received for the injury.

The Veteran's service personnel records show that he participated in counter insurgency operations in Vietnam from April 1968 to June 1969, and that he received awards including the Combat Action Ribbon (CAR).  

As a combat veteran in receipt of the CAR, the Veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  That law does not by itself, however, establish a basis for the grant of service connection.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability or whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).

Although the Board concedes the occurrence of the rocket injury as the Veteran describes it, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur an injury involving the spine, upper or lower extremities, or genitourinary system during active service, and that the weight of the evidence demonstrates that symptoms of residuals of the rocket injury, including nerve involvement of the upper and lower extremities, erectile dysfunction, and a low back disability, were not chronic or unremitting in service.  The service treatment records are negative for any treatment for a rocket fragment injury.  Indeed, the Veteran indicated at the Board hearing that there was no record of any treatment, as he was treated in the field and did not seek any follow-up treatment.  Moreover, the August 1971 separation examination report is negative for any complaints or diagnoses of spine, upper or lower extremity, neurologic, or genitourinary problems, and physical examination of the spine, upper and lower extremities, neurologic, and genitourinary systems is marked as "normal."  In short, there are no complaints, symptoms, history, findings, diagnoses, or treatment of spine, upper or lower extremity, neurologic, or erectile dysfunction problems during active service.  

Additional evidence demonstrating that the Veteran did not suffer unremitting symptoms of the spine, upper or lower extremities, or erectile dysfunction during active service includes an April 2004 VA treatment note in which it is noted that the Veteran reported a high level of exposure to incoming and outgoing artillery, but stated he was not injured, although he did witness others being injured and killed.  The Veteran's own statement and denial of injury by way of incoming artillery is highly probative evidence against his claim that a rocket attack left him with residual injuries.   

The Board next finds that the weight of the evidence demonstrates that symptoms of residuals of a rocket fragment wound have not been unremitting since separation from active service in October 1971.  As noted above, the August 1971 separation examination report is negative for any spine, upper or lower extremity, neurologic, or erectile dysfunction problems.  Following service separation in October 1971, the evidence of record does not show any complaints, diagnosis, or treatment for any back or upper or lower extremity problems until 1985, when the Veteran injured his back at work.  In November 1985, he bent over to turn a valve when he felt sharp pain across his back, followed by pain in his right leg shortly thereafter.  The pain worsened until June 1986, when he became unable to work.  He was diagnosed with a right herniated disc at L4 and right lumbar radiculopathy, and underwent a laminotomy and excision of the disc in September 1986.  At the time of his work injury, the Veteran did not report any history of prior back problems or a back injury during active service to his treatment providers in 1985 and 1986, providing probative evidence against his claim that his back problems began during active service.  

The first mention of upper extremity problems is a January 2010 VA treatment note in which the Veteran reported weakness in his shoulders that began after a fall up the stairs several months prior during which he hit his head on a door.  He stated he had a hard time showering, as it was difficult for him to raise his arms above his head to wash his hair.  He stated the shoulder pain radiated down his arms, and that he also had tingling radiating down his arms.    

Additional evidence showing that the Veteran's back and upper and lower extremity disabilities have not been unremitting since service separation includes a June 1977 Army Reserve enlistment examination report that indicates normal examination of the spine and the Veteran's specific denial of recurrent back pain on his medical history form; the Veteran's failure to provide any history of previous back or leg problems or an in-service back or leg injury when he sought treatment in 1985 and 1986 following his work injury; an October 1987 private treatment note indicating that X-ray studies of the lumbosacral spine taken in November 1985 (just after the work injury) were normal; an August 2003 private treatment note in which the Veteran reported the onset of his back pain in 1985 after the work injury with no mention of a military injury; and a February 2008 VA treatment note indicating the Veteran reported the onset of his low back pain in 1985 when he was told he had a herniated disc.  In addition, a January 2010 VA treatment note indicates the Veteran reported that he had experienced back pain for forty years, and that he had injured his back during a gas truck explosion; this history of injury is inconsistent with the history he has provided in the context of the current claim.  These more recent statements provided in the context of seeking treatment are highly probative evidence against his own claim.

With regard to erectile dysfunction, the evidence of record does not show any complaints, diagnosis, or treatment for erectile dysfunction (or similar symptoms) until April 2005, when the Veteran reported a gradual decline in sexual interest over the past ten years, including anxiety about sex following a coronary artery bypass graft in 2001.  He also stated that he had discomfort in his back and chest with sex, that his wife had gained more than 100 pounds in the last few years, and that he believed his libido may be further diminished since starting anti-depressant medication the previous year.  Notably, the Veteran did not report any actual physical symptoms of erectile dysfunction, nor was he diagnosed with erectile dysfunction at the time.  Moreover, he reported that he had experienced decreased libido for ten years, placing its inception nearly 25 years after service separation.    

Additional evidence showing that the Veteran's erectile dysfunction has not been unremitting since service separation includes a June 1977 Army Reserve enlistment examination report that is negative for any report or complaints of erectile dysfunction, and an April 2005 VA treatment note indicating that the Veteran attributed his decreased libido more to his psychiatric medications and insomnia than to long-standing issues.  He again attributed his decreased libido to medications in September 2005 and January 2006 VA treatment notes.  In December 2005, the Veteran specifically stated that he was able to have an erection and complete sexual intercourse, but simply did not feel interest in sex.  The Veteran's specific denial of any physical symptoms of erectile dysfunction is highly probative evidence against his contention made in the context of the current claim that he has experienced erectile dysfunction since active service.  Indeed, a January 2009 VA treatment note is the first documented mention of erectile dysfunction.    

The absence of post-service complaints, findings, diagnosis, or treatment for fourteen years in the case of the back and lower extremity disabilities, 34 years in the case of erectile dysfunction, and nearly 40 years in the case of the claimed upper extremity disability after service separation until 1985, 2005, and 2010, respectively, is another factor that tends to weigh against a finding of unremitting symptoms of a back and upper or lower extremity disability or erectile dysfunction after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

The Board also finds that the weight of the evidence demonstrates that arthritis of the spine did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2012) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion is noncompensable).  The evidence shows the first assessment of arthritis 33 years after service in March 2004 when an X-ray study showed degenerative disc disease in the thoracic and lumbar spine.  For these reasons, the Board finds that arthritis, first diagnosed in 2004, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had symptoms of a thoracolumbar spine disability, upper and lower extremity nerve symptoms, and erectile dysfunction since separation from service in October 1971, the Board finds that, while the Veteran is competent to report the onset of such symptoms, his recent reports of unremitting spine, upper and lower extremity, and erectile dysfunction symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the statements of the Veteran as to continuous spine, upper and lower extremity, and erectile dysfunction symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any findings or diagnoses of a disability of the spine or extremities or of erectile dysfunction; a June 1977 Army Reserve enlistment examination report that is negative for any back, upper or lower extremity, or erectile dysfunction problems; the lack of any post-service documentation of treatment or diagnosis of a spine or upper or lower extremity disability for fourteen years after service separation until 1985 (and even then, treatment was sought after a post-service work-related back injury); the lack of any post-service documentation of treatment or diagnosis of erectile dysfunction for 34 years after service separation until 2005 (with initial complaints of decreased libido and no diagnosis of erectile dysfunction until 2009); the Veteran's failure to relate his back and extremity problems to military service while seeking treatment in 1985 and 1986; his statements in August 2003 and February 2008 that his back problems had begun in 1985 following his work injury; and the Veteran's previous claims for service connection for multiple disabilities in April 1995, July 2004, November 2004, and May 2005 with no mention of any symptoms of back or upper or lower extremity problems or erectile dysfunction.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed claims for service connection in 1995, 2004, and 2005, but did not mention any back, extremity, or erectile dysfunction symptoms at that time.  This suggests to the Board that there was no pertinent back, extremity, or erectile dysfunction symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for back and extremity disabilities and erectile dysfunction, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain back or extremity disabilities or erectile dysfunction in service, or the lack of back, extremity, and erectile dysfunction symptomatology at the time he filed the claim, or both. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed thoracic and lumbar spine disabilities and lower extremity disabilities are not related to his active service.  In the October 2008 VA examination report, which weighs against the Veteran's claim, the examiner opined that the Veteran's current degenerative disc disease status post L4 laminotomy with radiculopathy was less likely as not related to the back injury the Veteran described as occurring during active service.  The VA examiner cited to the negative service treatment records and negative 1977 Army Reserve enlistment examination report in support of his opinion.  In addition, the VA examiner pointed out the multiple post-service treatment records in which the Veteran reported an onset of back problems in 1985, following his work injury.  In sum, the VA examiner stated that all available medical history pointed to an onset of the current back disability between 1984 and 1986, and that there was no objective evidence of any back problem during service or at any time prior to 1984.  The October 2008 VA opinion is of  significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning, citing to specific medical records.

The Board acknowledges the September 2011 letter from the VA Chief of Neurology in which the doctor states that the Veteran's chronic low back pain and bilateral lower extremity weakness is a result of an injury when he was in Vietnam.  However, no rationale is provided for this statement; indeed, it is unclear whether it is a nexus opinion or simply a reiteration of the history provided to the doctor by the Veteran.  Further, there is no indication that the doctor had access to the Veteran's service treatment records prior to writing this letter or whether he had knowledge of the Veteran's post-service 1985 work injury involving the back (which necessitated one of the surgeries mentioned in the letter).  Thus, the Board has assigned greater probative weight to the October 2008 VA opinion, and finds that the weight of the evidence is against a finding that there is a nexus between the Veteran's back and lower extremity disabilities and active service.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's back and upper and lower extremity disabilities and erectile dysfunction and his military service, including no credible evidence of unremitting symptoms of back or extremity disabilities or erectile dysfunction during active service, or unremitting symptoms of back or extremity disabilities or erectile dysfunction following service separation, including continuity of symptomatology of an upper extremity disability or erectile dysfunction, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for residuals of a rocket wound to the thoracolumbar spine, manifesting in bilateral upper and lower extremity nerve involvement, erectile dysfunction, and a back disability, and outweighs the Veteran's more recent contentions regarding in-service unremitting back, extremity, and erectile dysfunction symptoms and post-service back, extremity, and erectile dysfunction symptoms.  

For these reasons, service connection for residuals of a rocket fragment wound to the thoracolumbar spine to include manifestations of nerve involvement in the bilateral upper and lower extremities, erectile dysfunction, and a low back disability must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for residuals of a rocket fragment wound, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Skin Disorder

The Veteran contends that he has a recurrent skin disorder of the feet, legs, and groin that began during active service.  Specifically, he avers that, while stationed in Vietnam, he first experienced a rash in these areas, and that he has had a recurrent rash in the feet, legs, and groin areas every summer since separation from active service.   

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustained an injury or disease of the skin during active service, but that it resolved prior to separation, and that symptoms of the skin disorder were not unremitting in service.  Service treatment records show that the Veteran reported a rash on his groin area in January 1969, and then reported athlete's foot in between his toes in February 1969.  In April 1969, he was treated for urticaria, although the treatment note does not specify the location; it further states that the rash disappeared after topical treatment.  The August 1971 separation examination report is negative for any report or findings of a skin disorder.  Thus, although the service treatment records show several incidents of a skin disorder that resolved with treatment, they do not demonstrate unremitting symptoms of a skin disorder during active service.    

Moreover, there is no documentation of complaints, treatment, or findings of a skin disorder following service separation until August 2003, when VA treatment notes indicate the Veteran reported a rash in the groin area, which he stated returned every summer since Vietnam. 

However, throughout the course of this appeal and in VA treatment notes beginning in 2004, the Veteran has consistently stated that he has experienced a recurrence of the skin disorder he had during active service every year since service separation.  For instance, an April 2005 VA treatment note indicates the Veteran stated that, although the rash in the groin area had been ongoing since Vietnam, he had never sought treatment for it until the previous year.  Further, at the 2013 Board hearing, he testified that the recurrent rash he currently experienced on a yearly basis was the same kind of rash he had during active service.  

The Veteran is competent to testify as to the onset and recurrence of the skin disorder, as it is observable by a layperson.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d at 1336.  Moreover, he has not been inconsistent in his statements as to the onset or recurrence of his skin disorder.  As noted above, VA treatment notes since 2004 reveal that he has consistently stated that he had experienced a rash in the groin, leg, and foot areas every summer since Vietnam.  Thus, there is no reason to doubt the Veteran's statements as to the unremitting nature of his skin disorder since service separation.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current skin disorder has been unremitting since separation from active service.  

Moreover, the Board finds that the evidence is at least in equipoise as to whether the current skin disorder began during active service.  The Veteran was afforded a VA examination in October 2008.  The VA examiner reviewed the claims file and conducted a physical examination and interview of the Veteran.  The VA examiner opined that the Veteran's skin disorder is less likely as not related to military service, reasoning that no fungal skin condition of the feet, legs, or groin was found on current examination, and that there was no objective evidence of chronic recurrence of a fungal skin condition of the feet, legs, or groin between service separation and the first documented complaint in August 2003.      

As noted above, the Veteran explained in 2005 that he had not sought treatment for his recurrent skin condition since service separation until 2004.  Thus, there would be no documentation of complaints or treatment for the skin condition.  Moreover, although no current rash was found at the 2008 VA examination, the Veteran's description of his rash (occurring every year) indicates that it is not always present, but that he has yearly symptoms of the rash.  In light of the documented skin problems during service and the Veteran's credible testimony of recurrence, the Board further finds that, although the Veteran's skin disorder is intermittent, it is sufficiently recurrent to be considered a disability for VA benefits purposes.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (recognizing that some disabilities have active and inactive stages or were subject to remission and recurrence).

Thus, despite the VA examiner's negative nexus opinion, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's skin disorder had its onset during active service.  As noted above, the Veteran is competent to state when his skin disorder began and how often it occurs.  See Jandreau; Buchanan.  The Veteran has been consistent in the history he has provided, and there is no conflicting evidence regarding the history of onset or recurrence of the skin disorder.  

In summary, based on the documentation of several episodes of a skin disorder during active service and on the Veteran's competent statements regarding recurrent skin rashes after active service, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a skin disorder are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Meniere's Disease

In this case, the Veteran contends that he has Meniere's disease, also claimed as vertigo, that is related to active service.  Specifically, he avers that he first experienced vertigo while performing drills at Cherry Point.  He testified at the Board hearing that he was unable to climb the rope on the course because he became dizzy.  He did not receive treatment, but was told to keep practicing climbing the rope until he could do it without dizziness.  He also testified that he experienced dizziness in helicopters while in Vietnam. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur an injury, event, or disease involving vertigo or Meniere's disease during active service, and that the weight of the evidence demonstrates that symptoms of vertigo or Meniere's disease were not unremitting in service.  The August 1971 separation examination report is negative for any findings, complaints, or diagnosis of vertigo or Meniere's disease, and examination of the ears is marked as "normal."  In sum, the service treatment records are negative for any report, complaints, symptoms, findings, treatment, or diagnoses of either vertigo or Meniere's disease.   

The Board next finds that the weight of the evidence demonstrates that symptoms of vertigo or Meniere's disease have not been unremitting since separation from active service in October 1971.  As noted above, the August 1971 separation examination report is negative for vertigo or other symptoms of Meniere's disease.  Following service separation in October 1971, the evidence of record does not show any complaints, diagnosis, or treatment for vertigo until September 2004, when VA treatment notes show complaints of dizziness and blurry vision after a recent increase in the dose of one of his medications.  He stated that the dizziness was worse after getting up from bed, but denied feeling that he would fall over.  The VA clinician discussed decreasing the dose of his medication to alleviate the problem.  

The absence of post-service complaints, findings, diagnosis, or treatment for 33 years after service separation until 2004 is one factor that tends to weigh against a finding of unremitting symptoms of vertigo or Meniere's disease after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Additional evidence showing that the Veteran's vertigo has not been unremitting since service separation includes a June 1977 Army Reserve enlistment examination report that is negative for any report or complaints of vertigo.  In addition, in October 2004, the Veteran reported that he stopped taking the medication to which he originally attributed his dizziness in September 2004, and that the dizziness had gradually diminished.  VA treatment notes from October 2006 indicate that the Veteran had discontinued a different medication secondary to dizziness, and in October 2007, the Veteran stated that he believed his dizziness/vertigo was related to his medication.  The Veteran's more recent statements made in the context of seeking treatment for his vertigo provide probative evidence against his claim. 

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had vertigo or Meniere's disease symptoms since separation from service in October 1971, the Board finds that, while the Veteran is competent to report the onset of vertigo and other Meniere's disease symptoms, his recent reports of continuous vertigo since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles, 16 Vet. App. 370.  The Board finds that the statements of the Veteran as to unremitting vertigo after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any findings or diagnoses of vertigo, the negative June 1977 Army Reserve enlistment examination report, the lack of any post-service documentation of treatment or diagnoses of vertigo for 33 years after service separation until 2004, and the Veteran's prior claims for service connection in 1995, 2004, and 2005 with no mention of vertigo or Meniere's disease symptoms.  

As above, the Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed claims for service connection in 1995, 2004, and 2005, but did not mention any vertigo or Meniere's disease symptoms at that time.  This suggests to the Board that there was no pertinent vertigo or Meniere's symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a vertigo or Meniere's disease, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain vertigo or Meniere's disease in service, or the lack of vertigo or Meniere's symptomatology at the time he filed the claim, or both. 

Further, the Board finds that the weight of the evidence is against a finding that the Veteran has a current diagnosis of Meniere's disease, or that his vertigo is related to active service.  He was afforded a VA examination in October 2008.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and physical examination of the Veteran.  The VA examiner assessed benign paroxysmal positional vertigo, noting that no Meniere's disease was found on examination.  The VA examiner opined that the vertigo (and Meniere's disease, if found) was less likely than not related to an in-service injury, event, or illness, pointing to the negative service treatment records, the negative June 1977 Army Reserve enlistment examination report, and numerous post-service VA treatment records which attributed the Veteran's vertigo to various medications.  In sum, the VA examiner stated there was no objective evidence of dizziness prior to September 2004, and no evidence of Meniere's disease either on current examination or in the previous treatment records, which diagnosed positional vertigo.     

The 2008 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, conducted a thorough physical examination and interview of the Veteran, and fully articulated the opinion.  

Further, the Board notes that the VA examiner's opinion that the Veteran does not have a current diagnosis of Meniere's disease is supported by the medical evidence of record.  An April 2008 VA treatment note indicates the VA doctor assessed benign positional vertigo, but conceded that, with the asymmetry of hearing acuity, it could represent Meniere's disease.  However, the clinician noted that the history was not very suggestive of Meniere's disease since the episodes were way too brief for such a diagnosis.  Regardless, the VA doctor ordered an MRI to rule out Meniere's disease.  The MRI study, conducted in June 2008, was negative.  An MRI study was repeated in October 2008 and was also negative.  Based on these results, the doctor assessed paroxysmal positional vertigo, ruling out Meniere's disease.  

Accordingly, in light of the October 2008 VA opinion as well as the post-service VA treatment records that rule out Meniere's disease, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of Meniere's disease.  As a result, the claim for Meniere's disease must be denied.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply. 

Further, the weight of the competent evidence demonstrates no relationship between the Veteran's current vertigo and his military service, including no credible evidence of either an in-service disease or injury manifesting in vertigo, unremitting symptoms of vertigo during active service, or unremitting vertigo following service separation.  Moreover, as discussed above, the 2008 VA examiner opined that the current vertigo was not related to active service, and there are no contrary opinions of record.  

For these reasons, service connection for Meniere's disease, also claimed as vertigo, must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for Meniere's disease/vertigo, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to Specially Adapted Housing or Special Home Adaptation Grant

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Prior to October 25, 2010, certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809(a), (b) (2010). 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issue to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(1); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  See 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2010). 

38 C.F.R. § 3.809a(a) provides that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809  may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once.

On October 25, 2010, the pertinent portions of the regulations were changed as follows: 

After 3.809 paragraph (4) the following paragraphs were inserted: 

(5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010). 

Under the revisions to 38 C.F.R. § 3.809a(b), the disability must: 

(1) Include the anatomical loss or loss of use of both hands, or (2) be due to: (i) Blindness in both eyes with 5/200 visual acuity or less, or (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Id. 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809(d) (2012). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2012). 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2012). 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision. 

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. 
§ 4.21 (2012) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme). 

In a June 2007 VA Form 26-4555 (Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant), the Veteran did not make any specific contentions as to his need for specially adapting housing or a special home adaptation grant.  However, at the 2013 Board hearing, his representative argued that he met the requirement of having service connection for an organic disease (coronary artery disease) combined with the loss of use of a lower extremity (presumably due to the residuals of rocket fragment wounds which he claimed caused nerve damage to the upper and lower extremities).   

The Veteran in this case has service connection for PTSD (100 percent), bilateral hearing loss (20 percent), coronary artery disease (ischemic heart disease) (10 percent), and tinnitus (10 percent).  He has a combined disability rating of 100 percent. 

The medical evidence of record indicates the Veteran also has multiple non-service-connected disabilities.  For example, he has intermittent vertigo, degenerative disc disease of the thoracic and lumbar spine with radiculopathy of the lower extremities, weakness and pain in the shoulders and upper extremities, and right knee and bilateral ankle disabilities.   

After reviewing the medical and lay evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran is not entitled to specially adapted housing or to a special home adaptation grant.

As to specially adapted housing, the criteria for such benefit are not met under either the former or current criteria because the Veteran does not have any service-connected disabilities of the lower extremities, service-connected blindness in both eyes, a service-connected organic disease or injury that so affects the function of balance or propulsion as to preclude locomotion, a service-connected disability of an upper extremity that together with a lower extremity disability so affects the functions of balance or propulsion as to preclude locomotion, a service-connected disability of both upper extremities precluding the use of the arms at or above the elbows, or service-connected full thickness or subdermal burns.  38 C.F.R. § 3.809 (2009, 2012).

The Board emphasizes that there is no evidence that the Veteran has blindness in both eyes, having only light perception, the loss or loss of use of one or both upper extremities, organic disease or injury that so affects the function of balance or propulsion as to preclude locomotion, or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  

The Veteran does have disabilities of the lower extremities to include the right knee, right foot, and ankles, and a disability of the back which affects his extremities.  In this regard, a March 2007 VA treatment note indicates the Veteran was fitted for a cane to address chronic low back pain.  It was noted that the Veteran could use the cane in either hand.  Further, at a June 2012 VA examination, the Veteran reported that he used a cane constantly for support due to the combined effects of his low back condition, knee condition, and right ankle condition.  However, these disabilities are not subject to service connection.

As no criterion that would entitle the Veteran to specially adapted housing is present, the Veteran does not meet the criteria for specially adapted housing at this time.  38 C.F.R. § 3.809 (2010, 2012).

Additionally, the Veteran is not entitled to compensation for a permanent and total disability due to blindness in both eyes with 5/200 visual acuity or less; anatomical loss or loss of use of both hands; deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk; or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Therefore, he does not meet the criteria for a special home adaptation grant under the former or current criteria.  38 C.F.R. § 3.809a (2010, 2012).

In reaching the conclusions herein, the Board has considered the Court's determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007). 

In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

However, unlike compensation for a service connected disability, for which a veteran continues to receive compensation as long as he or she is disabled, a grant of specially adapted housing or special home adaptation is a onetime expenditure for a specific home modification.  Staged rating takes into account the fact that a veteran will be receiving compensation over an extended period of time, so considering changes in a veteran's disability over time makes sense.  However, where VA is assisting the Veteran in acquiring specially adapted housing, the time period over which funds are disbursed is limited and the focus must be on whether at the time the funds are disbursed, the Veteran is entitled to specially adapted housing or a special home adaptation grant. 

Here, based on the most current medical evidence, the Veteran does not meet the criteria for specially adapted housing or special home adaptation.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2012).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Given the full grant of benefits sought on appeal with regard to the skin disorder claim, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the thoracolumbar spine, low back, upper and lower extremities, erectile dysfunction, and Meniere's/vertigo claims, in timely October 2009 and February 2010 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letters described how VA determines disability ratings and effective dates.  

In a June 2007 letter, the RO informed the Veteran of the eligibility requirements for obtaining specially adapting housing or a special home adaptation grant.  A previously sent March 2006 letter had provided Dingess notice.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA opinions with regard to the thoracolumbar spine, low back, lower extremity, and Meniere's/vertigo claims, and the Veteran's statements.  

VA examinations and opinions were obtained in October 2008 with regard to the question of whether the Veteran's thoracolumbar spine disability, low back disability, lower extremity disability, and Meniere's disease/vertigo were caused by active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2008 VA opinions obtained in this case are adequate as to the question of whether the Veteran's thoracolumbar spine, low back disability, lower extremity disability, and Meniere's disease/vertigo are related to active service.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a complete physical examination and interview of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the thoracolumbar spine, low back, lower extremity, and Meniere's disease/vertigo claims has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for an upper extremity disability and erectile dysfunction, or as to the issues of entitlement to specially adapted housing or a special home adaptation grant; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for an upper extremity disability or erectile dysfunction.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to an upper extremity disability or erectile dysfunction in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no unremitting symptoms of an upper extremity disability or erectile dysfunction in service and no continuity of symptoms of an upper extremity disability or erectile dysfunction since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for an upper extremity disability and erectile dysfunction.  Further, the Veteran does not have the types of service-connected disabilities that would give rise to entitlement to either specially adapted housing or a special home adaptation grant, so a medical opinion would not assist in substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's upper extremity disability and erectile dysfunction would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's upper extremity disability or erectile dysfunction and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the upper extremity disability, erectile dysfunction, specially adapted housing, or special home adaptation grant claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a rocket fragment wound to the thoracolumbar spine manifesting a low back disability is denied.

Service connection for residuals of a rocket fragment wound to the thoracolumbar spine manifesting nerve involvement in the bilateral upper and lower extremities is denied.  

Service connection for residuals of a rocket fragment wound to the thoracolumbar spine manifesting erectile dysfunction is denied.  

Service connection for a skin disorder of the feet, legs, and groin is granted.  

Service connection for Meniere's disease, also claimed as vertigo, is denied.  

Entitlement to a certificate of eligibility for specially adapted housing or special home adaptation grant is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


